Order, Supreme Court, New York County (Walter M. Schackman, J.), entered June 26, 1989, denying plaintiffs oral application for the 1986 income tax records of defendants DeRiggi and Reilly, unanimously affirmed, without costs.
Plaintiff seeks the financial disclosure in this defamation action solely in support of his claim for punitive damages. Such discovery should await the return of a special verdict on the question of liability (Rupert v Sellers, 48 AD2d 265), and is inappropriate at this pretrial stage (Dufresne v Duemler, 108 AD2d 1102). At the very least, plaintiff must demonstrate some factual basis for his punitive damage claim before invading the financial privacy of the defendants (Moran v International Playtex, 103 AD2d 375). Concur—Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.